 320DECISIONSOF NATIONALLABOR RELATIONS BOARDRamar Dress Corp.;Samuel Todaro IndividuallyandInternationalLadies'GarmentWorkers' Union,AFL-CIO. Case 3-CA-3434April 10, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDZAGORiAOn September 19, 1968 Trial Examiner SamuelM. Singer issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, the General Counsel, theRespondent and the Charging Party filed exceptionsto the Trial Examiner's Decision and the GeneralCounsel filed a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Ramar Dress Corp.,Buffalo,New York, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONandREPORT ON CHALLENGED BALLOTSSAMUELM SINGER, Trial Examiner These areconsolidated cases heard before me in Buffalo, New York,on various dates between June 5 and 26, 1968.' In Case3-CA-3434GeneralCounsel of the National LaborRelations Board, by the Regional Director for Region 3,issuedacomplaintonApril29and consolidatedcomplaint on May 16, based on charges and amendedcharges filed on various dates between February 19 andApril 11The complaint alleged that Respondent violatedSection 8(a)(l) and(3) of theNational Labor RelationsAct, as amended,through interference,restraint,andcoercion,including interrogation and threats, and byunlawfully discharging and refusing to reinstate sevenemployees for protected concerted and union activities.Case 3-RC-4369arises out of a representation electionconductedby theRegional Director on March 13, whichtheUnion lost by a vote of 21 to 26, with 12 ballotschallenged It appearing after investigation that some ofthe challenges raised substantial issues identical to issuesraised in the unfair labor practice case(i.e , the right ofseven alleged discriminatees to vote in the election) andthat the challenges were sufficient to affect the electionresults, the proceedings were consolidated for hearing.All parties appeared at the hearing and were affordedfullopportunitytobeheard,toexamineandcross-examinewitnesses,and to introduce relevantevidence.Only Respondent filed a briefUpon the entire record2 and my observation of thewitnesses,Imake the followingFINDINGS AND CONCLUSIONSIBUSINESS OF RESPONDENT;LABORORGANIZATIONINVOLVEDRamar Dress Corp (Ramar), a New York corporation,isengaged in the manufacture and sale of dresses at itsplant in Buffalo, New York, the only plant here involved.During the past year, a representative period, Ramarshipped from that plant to points outside of New YorkState products valued in excess of $50,000. I find that atallmaterial times Ramar has been and is an employerengaged in commerce within the meaning of the Act.The Charging Party is a labor organization within themeaning of the ActIITHE UNFAIR LABOR PRACTICESA. Introduction; Union Organizational DriveRamar commenced business in early December 1967, asa subcontractor, manufacturing girls' low priced dressesfor two New York contractors (Casco Fashions andWendy James)While the latter supply the materials andpatternsRamar furnishes the labor. Practically all ofRamar's production workers (sewers) are on piece workThose not producing in sufficient quantity to earn theNew York State $1 60 hourly minimum wage are given"make-up" paySamuel Todaro. one of Ramar's four stockholders anddirectors, is its president and general manager.' ElizabethBunza, the floorlady who reports to Todaro, supervises allof the sewers. Todaro has overall supervision over theentire plant, including cutters, spreaders, and maintenancemen.TheUnion launched its campaign to organizeRespondent's employees on February 6. Mannis, a paidorganizer, visited the plant, spoke to employees outsidethe shop, distributed leaflets, and solicited adherentsOn'Dates are 1968 throughout unless otherwise stated'Transcript correctedby myorder on notice dated August 28, 1968'Todaro is also named individually as a respondent, for convenience, thecorporate and individual respondents are collectively referred to herein as"Respondent "175 NLRB No. 52 RAMAR DRESS CORP.321February 13, he visited the homes of employees Rios,Gauthier, and Concepcion, signed up all three, and leftwiththemUnion cards for distribution to otheremployees.General Counsel contends that on February 16 and 19Respondent discriminatorily discharged the above-namedthree employees and four others because of suspectedUnion affiliation and activity. Respondent, on the otherhand, contends that all were discharged for cause - forfailuretoachievesufficientproduction,orpoorworkmanship, or misbehaviorOn the basis of the entire record, I find and infer(contrary to Respondent's contention) that prior to thedischarges Respondent was aware of all seven employees'Union sympathies as well as of the Union's organizationaldrive. I rely particularly on the following circumstances:1Employee Rios credibly testified that during lunchbreak on February 14 or 15 she wassigningup employeesinthe restroom while another employee stood guardoutside to "watch out" for FloorladyBunza.When toldthat Bunza "was coming," Rios told the six or seven girlsin the restroom to return the cards to her One girl saidthat Bunza "had nothing to do with us . . . this was a freecountry."While Rios was still collecting the cards, Bunzawalked in, saying, "I heard that . .Sam Todaro wasn'tlong enough in the business to have a Union come intothe shop." Rios left and Bunza remained in the ladies'room.42.TeonilaAlvarado credibly testified that employeeVeraBunza,Floorlady Bunza's sister-in-law, twice cameto her machine to inquire "who had the cards." Alvaradosaid she did not know, but Vera "keptinsisting" that shedidAccording to employee Rios' uncontradicted, creditedtestimony,Alvarado later reported the incident to Rios.Believing that Vera "maybe . .wanted tosigna card,"Rios went to see Vera on February 16 (the day Rios wasdischarged).Vera said that she "wasn't sure" that shewanted to sign a card because she anticipated leaving theshop before "too long." Soon afterward, Rios saw Veraconverse with Todaro, both "looking" toward hers3.All of the seven discharged employees are PuertoRicans. At least two of them (Gauthier and Teonila) wereinstrumental in steering others in the group (Concepcion,Bonilla, and Norie Alvarado) to jobs with RespondentAll associated together in the shop, eating lunch at thesame table every day, within view of the Company officeItwas at this table during lunch on February 14 that RiossignedupPuertoRican coworkers. Floorlady Bunzacustomarily ate lunch at a table with floorgirls working infrontof the shop' Employees Teonila Alvarado andGauthier credibly testified that Respondent employed onlytwo Puerto Ricans, other than the seven dischargees, onFebruary 16 and 19 (Diaz and Mendez).''Bunza recalled seeing the girls in the restroom,but denied saying"anything to them " She also claimed that Rios "wasn't there," althoughin her preheanng affidavit she admittedthe contrary,there swearing thatas she"unexpectedly"entered the washroom"Daisy Rios and some of theother girls were discussing the union" She furtherdenied mentioning theincidentto Todaro,claiming she"never spoketo him aboutthe Union"until she learned that a Board election wasscheduledinMarch I do notcredit Bunza's version of the washroom incident'VeraBunza was not called to contradict Rios and Alvarado orotherwise to explain this incident'Bunza's testimony that she never saw the Puerto Rican employeeslunching at one table or for that matter"anybody else"eating in groups, isincredibleTodaro testifiedthat employees ate at tables"allover theshop," the plant having no cafeteria'While Todaroindicatedthat he hadhired"maybe15 or 20 PuertoRican girls"since he opened shop,he did not testify how many were in the4.Company President Todaro's testimony as to whenand circumstances under which he first learned of theorganizational drive is vague, equivocal, and confusing.Thus, while Todaro testified that he first heard of thedrive on the night of Rios' discharge (February 16) or"the night after" when "somebody" told him that Rioswas passing out Union cards, in his prehearing affidavithe indicated that he first heard of Rios' activity "duringthe lunch period from 12 to 12:30" and later again sawher after 4 30 p m. quitting time on the day she wasdischarged! And while he testified that Rios' activity wascalled to his attention by the janitor or sweeper, he alsotestified that it was an employee waiting outside to bepicked up by her husband who directed him to thisactivity; at another point, however, he stated that it washis floorlady (Bunza)and two other employees (Favataand Randazzo) who did this'5.FloorladyBunza admitted that she "overheard"employees talking Union among themselves even beforethe February 14 or 15 washroom incident(supra,A, 1)She also admitted talking about the Union to herbrother-in-law,Angelo Licata, who worked in the plant(infra,III), when she and Licata exchanged home visitsViewing the record as a whole - including the smallsize of the plant," Floorlady Bunza's admitted knowledgeof union discussions in the restroom, her knowledge thatRios was one of the Unionists, her close association withher sister-in-law Vera and brother-in-law Licata who knewof the organizational drive, the fact that all sevendischargees were closely associated and included leadingUnionistRios,andPresidentTodaro's transparentattempt to belittle or conceal his knowledge of the Uniondrive- I find that prior to the discharges Respondentknew or suspected that all seven dischargees were unionsympathizers. "Proof of knowledge of union activities maybe established by circumstantial as well as by directevidence."Tru-LineMetalProductsCompany,138NLRB 964. Indeed, such knowledge, being a state ofmind, "must usually be discovered by inference."F WWoolworth Company v. N L.R B,121F.2d 658, 660(C A. 2). See alsoHartsellMills Company v N L R.B ,111F.2d 291, 293 (C A4);NL.R.B v Schill SteelProducts,340 F 2d 568, 573 (C.A. 5)B. Dischargeof Daisy RiosRios, hired on December 30, 1967, worked as a sewingmachine operator until discharged on February 16CompanyPresidentTodarodescribedherasa"satisfactory"worker meeting production requirementswho "was improving quite a bit." Rios credibly testifiedwithout contradiction that when she asked for a raise atthe end of January, Todaro told her "to wait and bepatient, because pretty soon [she] was going to see anincrease in [her] pay." She similarly testified that onFebruary 13 or 14, Todaro told her that he had checkedher production, that she "was doing real good," that sheCompany's employ on February16 and 19 AccordingtoTodaro"around" five Puerto Ricans wereemployed at the time ofthe hearing(June)°Todaro sought to explain away the discrepancy by contending that he"saw [Rios] at 4 30 and another girl during lunchtime " At another pointhe stated,"I seenDaisy[Rios]at 12 to 12 30,but not onthat day "'Randazzo,an antiunion employee(infra,fn 12), testifiedthat she knewof the Unionactivity evenbefore she left for a trip to NewYork duringthe week ofFebruary 12.''Angwell CurtainCompany v N L R B ,192 F 2d 899, 903 (C.A. 7),N L R B v. Dove Coal Company,369 F 2d 849, 851 (C A 4) 322DECISIONSOF NATIONALLABOR RELATIONS BOARDshould "not listen to anybody else, and that pretty soon[she] was going to be making a lot of money."As previously noted, Rios was the leadingunion spiritin the plant. It was she who contacted the Union in thefirstweek'of February after discussing the need of a unionwith her Puerto Rican coworkers. She signed a union cardwhen Union RepresentativeMannisvisited her home onFebruary 13. During the lunchbreaks on the 3 succeedingdays,sheopenlysolicitedunionmembershipsatlunchtables and in the ladies' washroom, signing up nolessthan 20 employees, including her Puerto Ricanfriends.VeraBunza,thefloorlady's sister-in-law,wasincluded among the women to whom she spoke aboutjoining the Union on the day of her discharge, Friday,February 16(supra,A, 2). Following her discharge, RioscontinuedherUnion activity on the next workday(Monday, February 19), distributing cards outside of theplant.Rios was apprised of her discharge by Todaro, whoinformed- Rios and Gauthier (who also was called to theoffice,infra,D, 3.) that he "won't be able to use youanymore."When Rios asked "why," Todaro said he"didn't like whatwas goingon."When Rios again askedfor the reason, Todaro replied that he "didn't have to give[her] a reason," adding that she "should be able to figureitout by [herself].""When first asked to explain what led to Rios'discharge, Todaro testified:Well, a couple of times I found her standing ontables, opening windows, and I told her not only was itcausing confusion in the shop, but she could fall and gethurt. She had a couple littleargumentswith thegirls onthe line.Iwas getting talks from my floor lady too.She was gettingintoa few arguments with the girls onthe line close to her.In later testimony, Todaro portrayed what he initiallydescribed "couplelittlearguments" among thegirls asmajor everyday clashes- involving "jumping up anddown"and openingthe window and "screaming" by Rios- followed by threats of employees to quit unless thewindow was kept closed in cold February weather andrepeatedwarningsto Rios by Todaro and his floorlady tocomply with instructions against opening the window. Tocorroborate Todaro, Respondent called Floorlady Bunzaand employee Randazzo, 2 but no other of the allegedlymany other employees involved in these claimed incidents.Riosdenied theargumentsattributed to her, recalling onlya single instance,about a week before her discharge, whenTodaro talked to her about the window. She testified thatshe opened the window at the request of Randazzo, whohad "difficulty in breathing and . . . needed air," and that.others,includingTodaro, had similarly opened thewindow for Randazzo.Ido not credit the testimony of .Todaro,Bunza, andRandazzo concerning the windowincidents- testimonyinlargepartvague,confusing,contradictory,andexaggerated.Randazzoand Bunzaadmitted that shop"Based on the credited testimony of Rios who impressed me as aforthrightand credible witness.Todaro and his secretary (Donna Stevick,who also was present) admitted that Todaro did not give Rios the reasonfor her discharge,although he did state that Gauthier was discharged forpoor production(infra,D, 3)."Randazzo,an antiunion employee, admittedly refused outright even totalk toGeneral Counsel's representative during investigation of the case.She volunteered to be the Company's observer in the election after learningthatanotheremployeeactedas Union observer.As hereafter noted(infra,II,E),Randazzo initiated a poll to determine the employees'sentimentstoward the Union.conditionswere such as to "certainly" require outsideventilation even in February and that they both requestedemployees to keep the window "open awhile" or to "someextent" because of excessive heat from "the motor withthe shaft" where Randazzo and Rios were working andbecause of "the dust" flying around. Randazzo alsoadmitted askingRiosto open the window "on severaloccasions, maybe one or two occasions" since she herselfcould not," but claimed that Rios would open it toomuch.AlthoughTodaro claimed that Randazzo hadcomplained to him about Rios' opening the window and,indeed, that Randazzo "threatened to quit because of thewindow situation," Randazzo, however, explicitly deniedtalkingtoTodaro about any "window problems."According to Randazzo, Todaro had come to her area inregard to the window only once. Bunza herself testifiedthat she saw Rios open the window only once and eventhen "not much."Bunzawas extremely vague as to thenature and frequency of her alleged "warnings" to Riosabout the window, even admitted that Rios was notwarned of discharge.10 She also admitted making norecommendation concerning her termination.Todaroexhibited difficulty in recalling the nature of Bunza'sreports, claiming "I just knewshe [Bunza]didn't like it."Todaro had similar difficulty in recalling the number oftimes, including the last time he spoke to Rios concerningthe window.In view of all of the foregoing and the entire record, Ifind and conclude that the reason advanced for Rios'discharge is contrived and pretextuous, designed todisguiseRespondent'sdiscriminatorymotivation.Moreover, it is significant that although Respondent'schief managerial officials (Todaro andBunza)contendedthat the window episodes were daily occurrenceslastingover a period of 3 to 4 weeks, Rios' work record showsonly a single entry relating to this matter, allegedly madeby Todaro's secretary on February 13, to the effect that"there have been complaints about her arguing with othergirls[and]giving the floorlady a hard time." Alsosignificantis the fact that although he admitted at thehearing that he did not give Rios the specific reason forthe discharge (the window incidents),inhisprehearingaffidavit Todaro indicated that he did and, indeed, that hetold her he "would put her back if she stopped making allthe trouble about the windows." Furthermore, if, asTodaro claimed, he offered to retain Rios, it would appearthatRios' prior conduct was not as intolerable as heinadequacyofRespondent'sexplanationsforthedischarge, the fact thatRioswas a highly satisfactoryworker in a period of extreme operator "shortage"(infra,fn. 33), Rios'known unionism,the fact that she was theleading unionprotagonist,the timingof the dischargewithin 3 days after she started distributing Union cards,and the fact that Respondent did not give her any reasonfor the discharge at the timeof dismissal, I find that there"Respondent'switnessesdescribed the window as "pretty heavy,"admitting that it was necessary to "climb up" on the window ledge or on atable to open it. Randazzo stated that Rios, a young slim girl,"put herhands on the ledge and picked herself up."She testified that she requestedothers to open the window also, naming the, only two males on theproduction floor,Todaro and Licata.Bunza's testimony at one point thatRios was "the only" girl that wanted the window open is incredible andinconsistent with the testimony of Respondent's own witness Randazzo."Bunza also stated that"the last time" she talked to Rios about thewindow"could have been the day before or two days before" herdischarge,but then added"it could have been a week before ... I used totalk to her everyday about it." RAMAR DRESS CORP.323was "considerably more than a coincidental connection"(N.L R Bv.Condenser Corporationof America,128F 2d 67, 75 (C.A. 3)), betweenRios' intensive unionactivity andher discharge.The refusalto tellRios thereasonfor thedischarge was a circumstance which might"alone.be enough to support an inference that the[discharge]was discriminatory"N L R.B v. GriggsEquipment,Inc.,307 F 2d 275, 278 (C.A. 5).15C Dischargeof NorieAlvarado and TeonilaAlvarado1.None AlvaradoNone Alvarado ("Norie"), hired on January 23,worked as a trimmer on an hourly basis until dischargedon February 19. She had learned of the job through hercousin,TeonilaAlvarado.As a trimmer, she cleaneddresses (cutting and removing threads), tagged them, anddid "whatever she was needed for" in her department inthe rear of the plant with five to seven other employees,includingpressers. Todaro described her as "a very goodemployee"untilshortly before the discharge.Norie signeda unioncard at lunch on Wednesday,February 14, at Rios' solicitation at the table. OnMonday, February 19, Todaro told her he "did not need[her]anymore." According to Todaro, he let Norie gobecause her work had "deteriorated" before the discharge.Although at one point claiming he did not "know thereason why" her work deteriorated, at another point heattributed it to the fact that she was pregnant and haddifficultyin standing and raisingher arms (Norie was 1month pregnant when she started to work on January 23).Further according to Todaro, a week before the dischargeNone had complained about the strenuousness of thework in view of her condition and requested a transfer toanother job, but he told her nothing else was available.However, he also testified that he did transfer her toturning collars- "a simple operation" - during her lastweek 16Although in his testimony Todaro referred to quality"deterioration" inNorie'sworkand in hisprehearingaffidavitassignedpoor "workmanship" as the ground forher discharge, Todaro nevertheless claimed that he wasonly concerned with Norie's"generalslowing down of herwork." Todaro admitted, however, that "it is hard tofigureproduction on that type of job" (no productionrecordswere kept for the operationas inthe case ofsewers) and that he could tell that Norie was slowingdown "just from observation." FloorladyBunzatestifiedthat she spoke to Norie about her decreased output, butshe was vague as to when and the circumstances underwhich she did this,indicatingthat she actually talked toher only when "she would be with the other [six or seven]girls in a group" in the rear department where a general"slowdown" existed "Todaro indicated that the "general attitude" of Noneand her cousin Teonila were also factors in his decision todischarge these employees Todaro testified, "It had beenthat [Norie] was very cooperative. She was doing herwork well at the time. In the last two or three weeksthere, I noticed that she wasn't producing, she wasn'tworking There was a lot of talking, a lot of giggling, a lotof stuff along that line. . .However, there is noevidence, nor claim, that this "attitude" was ever raisedwithNorie.Moreover, Todaro testified that he "didn'tactually like firing this particular girl" and that "If [he]could have found another job for her [after the discharge,he]might have called her" back. He also testified that"when I did let her go, to me it appeared like she more orless wanted to leave."Todaro indicated that although he had no fixed policyregarding recall of employees off for maternity reasons, herecalled at least one instance in which he told such anemployee to return2. Teonila AlvaradoTeonila Alvarado ("Teonila"), hired as a presser onJanuary 3, workedas anhourly employee until dischargedonFebruary 16. In addition to manually pressinggarments,she packaged and checked them out. Accordingto Todaro, she was "a very good employee, quiet, did herwork" until prior to her discharge when her ironingbecame "a little sloppy" and some of her work had to beredone.1e Teonila credibly testified, without contradiction,thatTodaro had complimented her work "quite often"and that only 2 weeks before her discharge Todaroprevailed upon her not to carry out her intentionto resignbecause underpaidTodaro testified that he had no"problem" regarding her rate of production, but only her"workmanship." At the outset of his testimony, Todarolisted "another problem with her," namely, that a "coupleof times she didn't show up" to work. And, as in the caseof her cousin Norie, Todaro also stated that he haddetected a changeinher"general attitude" toward herwork. In a letter to the Regional Director recitingreasonsforthedischarge,company counselmentioned stillanother alleged dereliction on the part of Teonila-"behavior in the plant ... resented by her coworkers," forwhich Teonila was given "warning."Like None, Teonila signed the union card Rios handedher at lunch on February 14 As noted(supra, A,2),VeraBunza,the floorlady's sister-in-law, later approached herto ascertain "who had the cards." On the same day(Friday,February 16), Teonila was scheduled to work"Contrary toRespondent's suggestionthe factthat in addition to filingunfair labor practice charges,Rios and the other six Puerto Ricandischargeesalso filed with the New YorkState Commission for HumanRights complaints of discrimination because of"race and national origin,"inno way negates the allegations of discrimination based on Unionmembership and activity Plainly there is no inconsistencynor any duty toelectNor, ofcourse, doesthe Stateagency's dismissal of the charges (inthis caseafter preliminaryinvestigation and without conducting a hearingthereon)in anyway affectthe Board's jurisdiction and power to pass uponthe unfair laborpractice chargeshereCfN L R B v. Stafford Trucking,Inc, 371 F 2d 244, 249 (C A 7),N LR B v WesternMeat Packers,Inc.368 F 2d 65, 70 (C A. 10)"None deniedthat she had complainedto Todaro thather work hadbecome strenuousbecause of her physicalconditionShe worked every dayin the last 2 weeks of her employment."Asked what she told None, Bunza testified, "Like I tell anybodyWhen I go, I'll say, what's the holdup9 The dresses are going out And Itold them they had to hurry up . " She could not recall how often shespoke to None, stating,"Idon't know exactly how many times I talkedto everybody I talked to everybody all day long " She admitted that shenever actually warned None that she would have to leave if her productionfailed to "pick up.""Although in the latter part of his testimony Todaro sought to conveythe impression that Teonila'spressing was intolerable,at the beginning ofhis testimony he admitted that it was only a "couple of times we had tohave it[her pressing]reironed.""At the hearing Todaro repudiated this as a reason for the discharge,conceding that the "things"he had heard about Teonila were mere"rumors," that his counsel "could have misunderstood"what he had said,and that he "didn't let her go for that reason " 324DECISIONSOF NATIONALLABOR RELATIONS BOARDovertime, but Todaro later in the day told her she "had togo andcould not work overtime." On Monday,February 19, Teonila telephoned Todaro that she was illTodaro asked her "why was [she] calling him because hefired [her] on the past Friday X20 Todaro testified thatwhen he told Teonila that he "couldn't use her anymore,"Teonila "sounded like she was happy about it."Insofar as Teonila's alleged "poor" workmanship isconcerned, the credited evidence establishes that it wasdifficult to determine which of Respondent's two presserswas responsible for alleged poor work Respondent's otherpresser, a young girl just out of school, without priorexperience,worked side by side with Teonila.21 Teonilacredibly testified that after dresses were pressed they weretied together and mingled 22 Although Floorlady Bunza,likeTodaro, testified that she "didn't like the work" ofTeonila, she admitted that she had no occasion to checkthework or had little to do with this work. Also,according toBunza,Teonila'sperformance"wasn'tcompared to anybody else[s] " Todaro, who claimed thathe did inspect the work, testified that he "just kept talkingto her that she had to do her work a little bit better,"warning her a "couple of times" on the matter He had"no idea," however, when he "warned" her prior to thedischarge.23And Todaro's secretary (Stevick), who fromtime to time was instructed to note adverse performanceand conduct on production cards, admitted that there wasnone on Teonila's3.ConclusionsIfind and conclude that, as in the case of Rios, thereasons advanced for the discharge of the two Alvaradoswerepretextstoconceal the truemotive for thedischarges,namely, the employees' suspected unionsympathies. I rely particularly on the false, contradictory,and inconsistent reasons given for the discharges,20 the factthat the claimed derelictions commenced shortly beforeadvent of the Union, prior to which they were admittedly"The abovefindings are based on Teonila's credited testimony,Todarodid not dispute her testimony regardingovertimeWhile Todaroindicatedthat he had dischargedTeonila on February 16 and Teonilagave thedischargedate as February19 (as also did GeneralCounsel),the differenceindate is apparently based on a misunderstanding,Teonila construingTodaro's February16 statement that she "had to go" as merely acancellationof Todaro's prior request to work overtimewhereas Todarointended his statement as a dischargeUnder allthe circumstances, I findthat Teonilawas dischargedon February 16In her complaintwith the New YorkState Commission for HumanRights alleging discrimination based on "race and national origin"(supra,fn15),Teonilaisquoted as sayingthat when Todaro askedher to workovertime(on February 16), Todaro saidthat he "wasn't satisfied with mywork"However, at the hearingTeonila assertedthat this statement wastaken down inaccurately and was "incorrect,"explainingthat, to thecontrary, Todaro said "that he was satisfied"with her work I credit thetestimonyofTeonila,whosetestimonialdemeanor impressedmeMoreover, it seems unlikely,in the absence of explanation,that Todarowould have askedher to work overtime ifdissatisfiedwith her work"This presserwas the daughter of Mrs Sciandara,an antiunionemployee"FloorladyBunza admitted that she could not tell whichpresser hadpressed aparticulargarment unless she saw the "garment real close to heriron" since"oncethey're pushed over, sometimesyou lose track of themShe insisted,however,that the garments were also kept separately"At one point, Todaro indicated that Teonila's poor performance towardthe end ofher employment may have been due to her"trying topush thedresses out faster because we toldher about that timethat we were goingto start toput dresses on a piecework basis and she was starting to pushthem out fast"AfterTeonila's discharge the pressers were placed onpieceworksatisfactoryworkers; the vague and confusing testimonyconcerning warnings given the employees; and the timingof the discharges within several days after they signedUnion cards. I am persuaded that Respondent fired thetwoAlvaradosbecause it suspected them of unionsympathy, in view of their close association with Rios, thesparkplug of the union movement in the plant. "TheCompany's vacillation and the multiplicity of its allegedreasons for firing"(N.L R B. v. Schill Steel Products,Inc ,340 F 2d 568, 573 (C A. 5)), as well as the fact that"the complaints urged against [the employees] had to dowith a time concurrent with [union] activities"(N L R.Bv.Richter's Bakery,140 F 2d 870, 872 (C.A 5)), reinforcetheconclusionthatRespondent'smotivationwasdiscriminatory and illegal.D. Discharges of Bonilla,Suarez, Gauthier, andConcepcionCompany President Todaro testified that these fouremployees were discharged for low production. The thrustof his testimony is that he operated a small new companywhich could not continue if required to pay low producingemployees substantial "makeup" pay (i.e , the differencebetweenpiece-rateearningsand the $1.60-per-hourstatutory minimum wage rate).As noted(supra,A), Respondent started production inearlyDecember 1967. The four employees here involvedwere hired in late December or January and wereterminated after only a few weeks. All were sewingmachineoperators,originallypaidthestraight$1 60-per-hour minimumuntilshifted to piecework in thebeginning of February. As appears below, since noneproduced sufficiently in any of the 3 weeks prior totermination (weeks ending February 2 through February16) to earn the minimum hourly wage rate, they weretherefore each given substantial "makeup" pay.1.Diana Bonillawas hired as a sewer at the end ofDecember 1967 and discharged on February 19. FloorladyBunzadescribed her as "good" but "very slow." Todarostated that her rate of production "was bad all of the timefrom the time she started." According to Todaro,Bonilla"never got close" to earning the minimum $1.60-per-hourwage rate 25 Both Todaro and Bunza discussed withBonilla her performance. Shortly prior to her dischargeBonillawas switched to an "overlock" machine (whichwas "easierto operate" than her last machine) in the hopethat she might improve her production, but according toBunza she continued to be "very slow." Todaro testifiedthat"[p]racticallynobody that we have put on thatmachine has failed to make their time" but that Bonilla"failed to make her time" even on that machine.26"As toNone Alvarado alleged work deterioration,work slowdown, and"generalattitude"As to TeonilaAlvaradopoor"workmanship,"absenteeism, "general attitude," and "behaviorresented by herco-workers ""Apparently Bonilla was not even aware that she was on piecework sinceshe testified that she was paid by the "hour ""To the extent indicated, I credit Todaro's and Bunza's testimonyregarding the production and work record of Bonilla and of the other threedischargees hereinafter describedAlthough I have discredited portions oftheir testimony regarding the discharge of employees Rios and theAlvarados, their testimony respecting the performance of Bonilla, Suarez,Gauthier,and Concepcion is corroborated by production records, byportions of the employees'own testimony, and by objective circumstancesSome of the employee testimony appears to be inherently improbable -as, for example, the testimony that no management official ever discussedor warned the employees concerning insufficient production and, indeed,that they had been complimented concerning production- testimony I RAMAR DRESS CORP.325Bonilla's production card shows the following piece-rateearnings and "makeup"payments for each of the 3 (full,40-hour) weeks beforedischarge.27Feb. 2Feb. 9Feb. 16Piecerate20.9416.5132.33Makeup47.4931.62Total61.6064.0064.00Bonilla, like most of the dischargees,signed a Unioncard given her by Rios at lunch on February 14. She didnot otherwise participate in union activity. At the end ofthe day on February 19, Todaro told her he "didn't need"her any more. Todaro testified that he brought overBonilla's production card and "showed her where I justcouldn't keep her anymore and she understood me verywell."2ErohitaSuarezwas hired on January 2 anddischarged on February 19. Bunza and Todaro testifiedthat Suarez "never made her rate," Todaro indicating thatshewas kept as long as she was only because of hisdifficulty in getting a replacement due to a shortage ofoperators in the Buffalo area(infra,fn. 33). Both recalledgoing over her production card and admonishing her toimprove production. Suarez' production card shows thefollowing piece-rate earnings and "makeups"for the 3weeks before discharge:Feb, 2Feb. 9Feb,16(16 hours) (44.5 hrs.) (39.5 hrs.)Piecerate13 6531.8538.32Makeup11.9542.9524.88Total25 6074.8063.20Suarez signed the union card that Rios handed her onFebruary 14. She was discharged on February 19, Todarotellingher, "I don't need you anymore."3.Maria Gauthier,hired on December 22, 1967 anddischargedonFebruary 16, 1968, performed variousoperations,including setting zippers. She signed a unioncard on February 13 and solicited, but failed to obtain,card signatures from two or three other employees. At thetime of hire, she told Floorlady Bunza that she had I1years' sewing experience. She also showed Todaro herUnion card,disclosing the fact that she had been a unionmember in other (New York City) shops.FloorladyBunzadescribedGauthierasa"fairoperator," but indicated (as did Todaro) that she hadconsistently failed to make production. Todaro and Bunzatestified that they had discussed with Gauthier her poorproduction record on several occasions,warning her thathave difficultyaccepting in view ofobjectiveand admitted evidencedemonstrating consistent productiondeficiencies"Respondentstarted to record hourly productionfigures whenithireditsofficegirlor secretary (Donna Stevick)at the endof January Theentrieswerebased on daily productionsheets which the operators wererequiredto complete,the employee retaininga copy Where,as often wasthe case, theproduction sheets were incomplete(e g , the operator kept norecord,or failed tolist her time number, or the item she worked on, or theprice of the style),the employee was credited with and paid straight time($1 60 minimumhourly wage). There is no evidentiaryshowing that the 3weeks' production reflectedon Bonilla's productioncard (or on that of anyotherdischargeehere involved)was atypical although, to be sure, it isargued thathad she been allowed to remain she would have improved - aspeculativecontingencyI cannot indulge inshe would have to show improvement. Although Gauthierclaimed that she had been "every day . . increasing thequantity" of zippers produced, her records, kept in herown handwriting, do not support this claim."Respondent's records (Gauthier's production card)shows her piece-rate earnings and makeup pay as follows-Feb. 2Feb. 9Feb. 16(39.75 hrs.)(39.75 hrs.)(34.25 hrs.)PiecerateMakeup33.8228.6640.5227.4134.9414 28Total61.2363 6054.80Todaro testified thaton examiningGauthier's card thenight before her discharge, he "couldn't wait until shecame in in the morning to talk to her." When he calledher on the next day, he told her that he "couldn't use heranymore," giving as his reason poor "production.""4.Rosa Concepcionworked for Respondent for 3weeks (January 29- February 16) at differentoperations, the last few days on zippers. She testified thatshe had 30 years' experience as a machine operator,working on all sections of a garment and had set zippers.When she applied for the job, she told Todaro that shehad been a union member for 16 years and showed himher union book Concepcion signed a union card onFebruary 13, testifying, "I think I gave out two [other]cards and the third one was refused."Todaro and Bunza testified that despite her claimedextensive experience in the dress industry, Concepcion was"a very slow operator" and that they had to warn herabout rate of production.Bunzatestified"there [were]times that I would go to her and she would give me ahard time and tell me that her work was all right, and Iwould have to show it to her and explain to her it wasn't"Gauthiersought toconvey theimpressionthat she had only littleexperience in settingzippers,despite the fact thatshe had been anall-around operatorfor 11 years She admitted, however,that she handled"the complete garment"and "workedon zippers" at previous jobs in NewYork Although first testifyingthat she began to set zippersonly "a coupleof days before [she] was fired," she admitted that she did such work priorthereto (end ofJanuary and early February) after being confronted withher record book According to this record book, she set only 80 to 100zippers onJanuary 30 and February1,but as manyas 255 on February14Yet she also testified that "the most" she ever produced was 198(EmployeeRios, who was considereda good operator,supra,II,B, wasable to set250 zipperswhen she was discharged ) I place no reliance onGauthier's confusing testimony on this subject,nor on theentries in herrecord book She conceded that "this bookismixed up,"that it "is notcomplete,"that pages were missing,and that she had forgotten to makeentries therein"For reasons indicatedin the preceding footnote,Ihave misgivingsabout thereliabilityof Gauthier's production as reflected on her card, sinceitwas based on Gauthier's own dailyproductionrecords which,as shown,were totallyunreliableWith regard to those days on which Gauthier'srecords showed no production,itisunreasonable to assume that herproduction exceeded or even equaled that which shewould haveearned atthe prevailing piece ratesin order to arrive at the $1 60 requiredminimumhourly rate which waspaid whereher recordfailed to show production (seefn27, supra)"As relatedsupra,II,B, Gauthier and Rios were called in at the sametimeHowever,unlike in the case of Rios, Gauthier was furnished thereason for her discharge(Ido not creditGauthier'stestimony to theextent that it implies that she was not given such reason)Todaro'stestimonythat he told Gauthiershe was dischargedfor low production iscorroborated by the office girl (Stevick) who heardthe conversationStevick and Todaro admitted,however,that Rios was not given the reasonfor Rios' discharge,Todaro merelytelling Rios "she knew the reason " 326DECISIONSOF NATIONALLABOR RELATIONS BOARDtheway I wanted it "" Todaro testified that sheconstantly complained about the piece rates and was more"interested in raising the prices" than inmeetingproduction requirements. Concepcion admitted that thenumber of zippers she turned out between February 12and 16 (she was on zipper production on those days) waslow, asserting only that she "was trying to do [her] besteach day.s32Her production card shows her piece-rateearnings and makeup payments asFeb 2Feb. 9Feb 16(39.75 firs )(39.75 hrs.)(33 hours)PiecerateMakeup32.73311924.0828.5032.4128.72Total61.2363.6052 80Concepcion testified that she was called to the office onthemorning of February 16 and told by Todaro that he"could not stand [her] any longer and he did not need[her],"explaining that she "did not produce enough."Todaro testified, "I felt that I had enough of her in theplantand I felt that I just better get rid of her."Apparently believing that she was fired for union activity(she did not, however, express this belief to Todaro),Concepcion went over to the Union girls and told them"to continue fighting for the Union Don't stop, don't beafraid... "5.ConclusionsBased on the entire record,Ifind thatGeneral Counselhas failed to meet the burden of establishing by apreponderance of the substantial credible evidence that thedischarges of Bonilla, Suarez,Gauthier,and Concepcionwere discriminatorily motivated I find that the reason forthedischargeswas the employees' failure to producesufficientamounts on piece rate, thereby requiringRespondent to give them substantial"makeups" in orderto meet the statutory$1.60-per-hour minimum wage rates.The record shows that while Bonilla's actual piece-rateearnings in the 3 weeks before discharge ranged from$16.51 to $32.38,her makeup pay ranged from $31 62 to$47.49. Suarez'actual earnings were$13.65 to $38.32, buthermakeupswere$11 95 to $42.95Gauthier hadearnings of $28.66 to$40.52 andmakeups of$14 28 to$34.94Concepcion'searnings ranged from$24.08 to$32.73,while her makeup ranged from$28.50to $32.41.The credited evidence also shows that each of the fouremployeeswas specificallywarnedabouther lowproduction.For ought that appears, Gauthier's productionmay even have been lower than reflected in Respondent'srecords, since those records were based on her ownpersonal reports which,as we have seen,were unreliable."Bunza's testimony was corroboratedby Concepcion herself when shestated, "Elizabeth [Bunza would]show me the way to make zippers, but Ihave another way to makezippers and I make in my own way She show[sic] herway,but I start tomake in my own way and then she came to meand she told me, to makethem the wayshe showed me I said, 'That wayis easier to me, that isthe wayIused to make'Sometimes I makeher way and sometimes I make mine ""Concepcionasserted that she was not "a zipper maker of experience"although as previously noted, she also testified that she had worked on alloperations,including zippers, inher 30 yearsin the industry Concepcion'sown records show that she producedonly 72 zippers on February 12, 107on February13, and118 on February 14 and 15 As previously noted,Daisy Rios, who had little if any poor experience in this field,was able toset as many as 250 zippersAnd Concepcion's low production may be due in part toher admitted failure to follow her floorlady's workinstructions.To be sure, the record discloses thatRespondent retained other low producers," but it alsoshows that Respondent discharged at least three otheremployees with makeup records comparable to those ofthe four alleged discriminatees14 and still others for whomno production records were kept because they were let goas untrainable after only a brief time on the job.35 Andsince (with insignificant exceptions) there is nothing in therecord to show the union affiliation or nonaffiliation ofthe retained poor producers, no pattern of discriminationagainstUnion employees with low production has beendemonstrated.Finally,while itmay be, as GeneralCounsel and the Union suggested at the hearing, that thealleged discriminatees' low output could in part be due tofactors such as machine breakdowns, job transfers, andsize of bundles worked on,36 it is clear that the extent towhich these factors operated to reduce production wasalso reflected in the records of other employees who metproduction and who received little or no makeups. Thereis no showing, or even claim, that the four employees hereinvolved were given any different treatment in respect towork distribution and machine assignments.In reaching the conclusion herein that these dischargeswere for cause. I have not overlooked circumstancestending to show discriminatory motivation. To begin with,the four employees were associates of the leading unionexponent (Rios) and were part of the group whichRespondent suspected of unionism.However,unionmembership or suspicion of membership "does notimmunize conduct which would otherwise be grounds fordischarge."N.L R B v. Lowell Sun Publishing Company,320 F.2d 835, 841 (C.A. 1). Furthermore, there is thecoincidence in time between union activity and thedischarges.Butthis,too,"withoutmore is notsubstantially indicativeofadiscriminatorymotive "Beaver Valley Canning Company v. N.L.R B.,332 F 2d429, 433 (C.A. 8). The critical circumstance leading to thedischarge of the four employees - absent in the dischargeof Rios and the Alvarados - is that Respondent has"Among these were Rinaldo whose earnings for the first 3 weeks(February 2-16) ranged from $24 72 to $35 20 and makeups from $28 80 to$49 48,Stark,with earnings of $10 40 to$38.92 and makeups of $25 08 to$29 01, and Velardita whose earnings were$22 98 to$28 04 and makeupsof $35 96 to$38 96 rodaro and Floorlady Bunza testified that because ofthe shortage of operators in Buffalo,slow but trainable operators were"sometimes" retained for awhile longer in the hope that they might showimprovementOn the other hand, they testified that some hires were notgiven more than a I- to 6-day trial periods when it became apparent thatthey could never make suitable operators The uncontradicted evidenceestablishes that there was indeed a large turnover of employees in the plantand that Respondent has run help-wanted advertisements continuously, 6days a week,since it began operations"Bielwa whose makeups in her first 3 weeks of employment ranged from$18.34 to$43 53, Bologna, with$34 41 to$36 51 makeups,and Kirkum,with makeupsof $24 11 to $35 26"Employees Alaimo, Gonzalez,and Le Tempio"As previously noted, employees on machine breakdown time were paidat the minimum($1 60) hourly rate Although employeeswere expected torecord timewaited to repair the machine many who consistently failedtomake production apparently did not, since, as Todaro testified, "any girlnot making her time could care less" because she was assured of receivingtheminimum rate"whether she was standing around having her machinefixed or not" Concepcion admitted that she did not lose "very much"because of machine breakdown, and another employee(Swiatkowski)recalled only one machine breakdown in 7 weeks The credible evidenceindicates,however, that it was more difficult to make production with"small" bundles than with "large"ones, since the latter contained more ofthe same style and entailed less time in tying and untying RAMAR DRESS CORP.demonstrated a valid and rational basis for its action,thereby rebutting theprima facieshowing of unlawfulmotivation supported by other circumstances in the case.In view of all of the foregoing, and despite the fact thatcertaincircumstancessurrounding the discharges ofBonilla,Suarez,Gauthier,andConcepcionmay besuspicious, I find that Respondent rebutted whateverinferences of discrimination could otherwise reasonablyarise from such circumstances and from its other illegalconduct. I conclude that the discharges of these fouremployees were not violative of Section 8(a)(3) and (1) ofthe Act.E. The Employee Poll1The evidenceOn March 1, during the 10 a.m. break, employeeRandazzo, assisted by employee Favata, polled theemployees concerning theirunion sentiments.Distributingslips of paper, obtained from the office girl (Stevick), thetwo employees asked the girls to mark the ballots "Yes"if they favored, and "No" if they opposed, the Union "When Randazzo approached employee Swiatkowski, thelatterremarked that the pollingwas "not legal."Randazzo "got angry" and retorted that CompanyPresident Todaro wanted to know how he "stood" withtheUnion and accused Swiatkowski of "put[ting] upDaisy [Rios] to go ahead and start the [Union] trouble."Randazzo and Favata then took the box containing theballots to Todaro's office where the office girl (Stevick)counted them. Favata, who was there when the countingwas over, announced to the employees that the Companyhad won the election.J9When Todaro returned to theofficeafter lunch the same day (March 1), Stevickreported to him on thepoll, exclaiming,"What do youknow, the girls had an election and we won." Todarotelephoned his attorney who advised "Don't discuss it [thepoll] with anybody."°0Later on the same day (March 1) Swiatkowski, upset ather "argument" with Randazzo, told Floorlady Bunzathat she wanted to go home. Bunza asked her not to "feelhurt" that Randazzo "accused [her] of starting things."When Swiatkowski remarked, "I don't feel hurt soeasily,"Bunza said,"[I]f you do so want a Union, - ifyou people want a Union, why didn't you go to a shopwhere there is a Union After all, why don't you give Sam[Todaro] a chance to pickup, because he's a new owner."""The inference that the poll took place on March I is based on creditedtestimony of witnesses on both sides to the effect that it occurred on themorning that Todaro attended the preelection Board conference, whichconcededly was on March I I do not credit Company witness Randazzo'svague recollection that it took place in the week of February 19 or "aweek later," nor General Counsel witness Swiatkowski's equally uncertainrecollection that it "might have been around March 5th or 6th or shortlyafter or before the election ""Basedon the credited,composite,and substantiallymutuallycorroborative testimony of employees Diaz and Swiatkowski to the extentindicatedRandazzo admitted that Swiatkowski said to her she "had nobusiness"polling the employees because there ultimately "would be aposted sign when to take the [Board]election ""Stevick testified,"Idon't remember the exact number, but we wonI'd say there was about 10 more girls that didn't want it [the Union] thandid ""Based on credited testimony of Todaro and Stevick"Based on Swiatkowski'scredited testimonyRespondent'switnessRandazzo admitted hearing Bunza tell Swiatkowski that"if she wanted tojoin a union,why doesn'tshe work in a union shop" Bunza's testimonythat she "never" talked to Swiatkowski about the Union is incredible2.Conclusion327Ifind, contrary to General Counsel's contention, thatthe record does not support a finding that Respondent isresponsible for the conduct of the poll. There is noevidence that employee Randazzo, who initiated the poll,and Favata, who assisted her in conducting it, did so atthe requestor suggestionof a company supervisor. Norcan I draw any inference of condonation or ratificationfrom themerefact that Respondent's secretary suppliedthe employees the paper for ballots, and, at their request,tallied the votes. These circumstances do not supply thenecessary link between the polling and management. Cf.Stewart & Stevenson Services, Inc.,164NLRB 741, 65LRRM 1314, 1317;Southern Tours, Inc.,167 NLRB No.42.However, I find that FloorladyBunza'spost pollingstatement to Swiatkowski to the effect that if Swiatkowskiand other employees wanted a union they should go towork ina unionshop constitutes an encroachment uponor an interference with the right to self-organization.Bunza'sremark could reasonably be interpreted bySwiatkowski that union employees were unwelcome in theplant. It therefore operated to interfere with and coerceemployees in their unfetteredexerciseof their rights freelyto decide whether they wished representation by a labororganization,in violationof Section 8(a)(1) of the Act.IIIREPORT ONCHALLENGED BALLOTSAs indicated at the outset of this Decision, therepresentationproceeding(Case3-RC-4369)wasconsolidatedwiththeunfairlaborpracticecase(3-CA-3434) for the purpose of determining questions offactgoverningtherightofthesevenallegeddiscriminatorydischargees to vote in theMarch 13election.Also referred for consideration in this case is thevoting eligibility of five additional individuals (SantosGiambra, Joseph Giambra, Michael Gennaci, AnthonyD'Alba, and Angelo Licata) challenged by the Union.Insofar as the dischargees are concerned, it has beenfound that Respondent discriminatorily discharged DaisyRios,Norie Alvarado, and Teonila Alvarado prior to thevoting eligibility date (February 23) and election (March13).These three therefore were employees of Respondententitled to cast ballots. Since it has been found thatRespondent discharged the remaining four employees(Bonilla,Suarez,Gauthier, and Concepcion) for causeprior to February 23, it follows that they were notemployees of Respondent qualified to vote in the electionThe record does not disclose the basis, if any, uponwhich the Union challenged the five additional voters atthe election.At the hearing it contended that none ofthem should be included in the appropriate unit02-Santos Giambra, Joseph Giambra, and Michael Gennacibecause they were "not regular employees" of Respondentand, furthermore, because Santos was an "independentcontractor"; Anthony D'Alba because he was hired as a"truckdriver" and his "interests were [not] allied with theemployees";andAngeloLicata,becausehewas a"supervisory or managerial employee or [has an] interestcontrary to general work in the unit " The findings andconclusions respecting these individuals follow.""All productionand maintenanceemployeesexcludingall office clericalemployees, professional employees, guards and supervisors as defined inthe Act " 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDA SantosGiambraSantos Giambra worked as a garment cutter from thebeginning of December 1967 to around March 26, 1968,at a $3 hourly rate." He was Respondent's sole cutteruntil about 2 weeks before he left when he started to trainanew cutter("Bernie")tohelpwithRespondent'sincreased production.While employed by Respondent,Giambra worked as a full-time cutter for another dressmanufacturer (Rugby KnittingMills)where he is stillemployed.He would report to work at Ramar at 5.30p.m. and there remain until completing the cutting workaround 9:30 or 10 p.m. He also worked 7 or 8 hours onSaturday and from 8 a.m. to 1 p.m. on Sunday to cutsufficient patterns to keep up with the production sewingpowerline on the first floor of the premises. Giambrareceived his instructions directly from Company PresidentTodaro. However "[b]ecause the floorlady and cutter havetowork hand in hand," he would also consult withFloorladyBunza concerningthe patterns of garments. Asiscustomary in the trade, Giambra used some personaltools such as cutting knife, scissors,and clamps.Giambra testified credibly thatwhen he enteredRespondent's employ it was his "intention . . . to staythere quite awhile . . . to accumulate a few thousanddollars to put [his] son Joseph through college."" Hetestified,however,thathisexpectationsdidnotmaterialize, having decided to quit when Todaro deniedhis request for a salary increase and he then gave Todaro1week's notice. Even before this decision, it becameapparent that he could not alone handle the increasedcutting work because of his full-time day job at Rugby,and he undertook to "teach" a new employee (Bernie) thecutting operation. Giambra testified that he would haveremained to train this employee (who was to workdaytime) "if Mr. Todaro had met [his] requirements,"i.e.,the requested wage raise, and that "between all of us, wecould cut enough dresses to keep the factory going."According to Giambra, he rejected Todaro's request thathe quit his day job to work full time at Respondentbecause he liked his work at Rugby where he had workedsteadily for 10 years.d5Ifind that Santos Giambra was a regular part-timeemployee with reasonable expectancy of employment andwith interests common to the other part-time and full-timeemployees and, therefore, includable in the appropriateunit.Contrary to the Union's suggestion,the record doesnot support a finding that Giambra was an independentcontractor, since, so far as appears, Respondent retainedfull and complete control over his work, an integral part"Prior to December Giambra helped Company President Todaro set upthe cutting tables in the basementHe learned of the job opening fromLeonard Capizzi,a company director and stockholder,whose father was afriend of the Giambra family"Giambra explained that he hoped to raise$10,000 in several years withthe assistance of his son Joseph who,as presently noted, also workedpart-time for Respondent Respondent'spayroll records show that SantosGiambra'sweekly earnings ranged from $42 to$99 and Joseph's from$19 20 to $37 50"The findings in this section are based almost entirely on the creditedtestimony of Santos Giambra, in part corroborated by his son Joseph andby Todaro I credit and accept Santos Giambra's explanation that certainanswers inconsistent with his testimony,which appear in a questionnairesubmitted to him by General Counsel'srepresentative while hospitalizedfora serious cardiac condition(hewas often under sedation), wereincorrectGiambra's substantially uncontradicted testimony,which wassubject to cross-examination,isentitled to full weight I was highlyimpressed with his testimonial demeanor and, despite his modest claim tothe contrary,he displayed a remarkable memory of the eventsof its business.Cf.N L R.B v. United InsuranceCompany,390 U.S. 254.The fact that Giambra worked "full-time" elsewheredid not automatically relegate him to the category ofeither an independent contractor or "casual" employee.Economy Food Center, Inc.,142NLRB 901, 910-911,enfd. 333 F.2d 468 (C.A. 7). Nor did the fact showninfra,that he trained and directed two part-time spreaders,constitutehim a supervisor. "[T]he Board has longfrowned on the view that a craftsman with one or twohelpers who makes the customary recommendations withrespect to them is a supervisor, stating that `to dootherwise would be to attribute to Congress a result neverintended.'"Advance Envelope Manufacturing Company,Inc.,170 NLRB No. 166.Iconclude that Santos Giambra should be included inthe bargaining unit. SeeMark J. Gerry, Inc d/b/a DoveManufacturing Company,128NLRB 778, 779;QualityMarkets Inc,160 NLRB 44, 51-52.B. Joseph Giambra and Michael GennaciJoseph Giambra (Santos' son) and Michael Gennaciworked as "spreaders" from early January until they quitwith Santos Giarnbra around March 26. They were highschool students, working part time and paid on an hourly($1.50 or $1.60) basis. Dnving to work with SantosGiambra, they would usually work with him from 5:30 to9 or 9.30 p.m. on week nights and from 9 a.m to 5 p.m.on Saturdays. As spreaders they worked closely with andassisted Santos, laying out and preparing the cloth for thecuttingoperation. In additon, they bundled the cutmaterialforproduction,helpedunload trucks, andperformed odd jobs. It was Santos Giambra who initiallytaught them the spreading operation and it was he whodirected them in this work. Santos would also give thempermission to leave early.Joseph Giambra and Michael Gennaci were hired byTodaro on Santos Giambra's suggestion.When Santostold the boys that he was quitting because Todaro deniedhis request for a wage raise, the boys also agreed to leave'sIconclude that Joseph Giambra and Michael Gennaciwere regular part-time employees included in the unit. SeeEconomy Food Center, Inc., supra; H W. Elson BottlingCompany,155 NLRB 714, 724.C. Anthony D'AlbaD'Alba was hired by Company President Todaro onFebruary 9 as a truckdriver and quit on March 29. Henever actually drove for Respondent, having merelyaccompanied Leonard Capizzi (a company director andstockholder who drove the truck) on two trips to deliverfinished dresses to a plant in Auburn, New York, assistinghim in loading and unloading the merchandise. These tripswere taken "at the beginning" of his employment in order"to familiarize [himself] with the run and [his] duties.""The credited testimony of Santos Giambra and Michael Gennaci.Although Joseph Giarnbra indicated that he did not like the spreadingwork and that he intended to quit when Respondent could hire areplacement for his father,there is no evidence that this intention wascommunicated to Respondent Furthermore, Santos Giambra's testimonythat he intended to stay with Respondent for years until he and his sonsaved enough money to put Joseph through college is corroborated byJoseph's testimony that his father "was putting it [Joseph's earnings] awayfor college "Michael Gennaci testified that he had intended to remain"indefinitely" with Respondent RAMAR DRESS CORP.329Shortly thereafter, D'Alba was assigned to "odd jobs" inthe basement cutting room, including sweeping, cleaning,moving equipment, and assisting in loading and unloadingthe truck. He also tried to learn the cutting operation, butgave this up as unsuitable for him Todaro was "the onlyperson" who gave him "instructions."Under his hiring arrangement, D'Alba was to receive aguaranteed $80 weekly wage, irrespective of hours worked,although he was expected to put in 40 hours a week. Inpractice, he worked those hours between 8 a.m. and 4:30p.m , and normally punched a clock like other employees.Inmiddle of March, D'Alba's salary was increased to$100 a week.Dissatisfied with his "inside" job and disappointed atTodaro's failure to assign him to "outside" truckdrivingfor which he was originally hired, D'Alba quit on March29. Although he had made up his mind to quit even beforetheMarch 13 election, he did not communicate thisintention to Respondent.Ifind and conclude that D'Alba was included in theunit.Although hired to be or become a truckdnver, heworked as a maintenance man, a category expressly withinthe stipulated unit.Moreover, to exclude him from theunit on the basis of a possible or eventual truckdriverclassification- the only employee that conceivably couldcome within that category - would deprive him alone ofallrepresentation. SeeH W. Elson Bottling Company,155NLRB 714, 725. The fact that D'Alba intended toquit before the election is of no consequence since "[the]test for determining eligibility is the individual's actualstatuson the eligibility date and the election date "Otarion Listener Corp ,124 NLRB 880, 881.D. Angelo LicataTodaro testified that he hired Licata at the beginning ofDecember 1967 to "help set up the equipment and to actas a mechanic if I thought that he could handle the job."Initially on a $2.50 hourly rate, he was soon put on aweekly $100 and then $105 salary. Although Licata spentthe large bulk of his time as a maintenance man, repairingand keeping the sewing machines in good order, he alsoperformed a variety of other tasks, including loading thetruck, carrying to and supplying the sewing operators withcut material, and directing employees (whether on his ownor on instruction from Todaro is disputed) on matterssuch as overtime work and movement of employees frommachine to machine or job to job. Licata's hours wereflexible,usually arriving between 7 and 7:30 a.m. andleaving at 4.30 p.m. but sometimes staying late and alsoworking on Saturdays. He did not punch in as didproduction employees and he was not paid extra forovertime.Licata is FloorladyBunza'sbrother-in-law and also isan uncle of Richard Del Regno ("Ricky"), an 18-year oldstudent and part-time worker, performing janitorial andvarious services- among them assisting Licata in caringfor the machines and loading trucks. The credible evidenceestablishes that Licata directed and oversaw Ricky's work 17"I do not credit Licata's testimony that he had "no authority to tell[Ricky] anything" and that when he requested Ricky to do a job, he wasmerely transmitting Todaro's wishes,tellingRicky, "Sam Todaro wantsyou to do this, do that" Employee Rios credibly testified that she heardLicata"instruct" Ricky to sweep and do odd jobs such as painting clothingracksBunza herself, when asked if she had "seen or heard Mr Licatadirect anyone to do any work," answered, "No, except Ricky "Norie and Teonila Alvarado credibly testified thatLicata had transferred them from job to job" and that hedirected them to work overtime."' Licata did not, however,have authority to hire and fire employeesNor is theresubstantial credible evidence that he had authority todiscipline them.50 The credible evidence establishes thatemployees regarded Licata asa "boss" or managerialrepresentative. Thus, employees (includingRios, Diaz, andTeonila Alvarado) testified that when Todaro was away,Licata "used to take care of the shop" and "look afterthings "He would stay in the office, sit at Todaro's desk,answer the telephone, and talk to visitors and show themaround. Also, employees would "ask him for things andhe used to give them to [the employees]." Furthermore,employees credibly testified that even when Todaro wasaround they heard Licata tell Floorlady Bunza "whatwork had to especially get out the next day" and that "thegirlshad to stay overtime . . to finishup." Bunza, inturn, would urge the employees "to hurry up, because thedresseswere goingout that evening."Basedon all of the foregoing and theentirerecord, Ifind that even ifitisassumedthatLicata was not asupervisor strictly within themeaningof Section 2(11) oftheAct (i.e., that hepossessedno "authority, in theinterestof the employer . . . responsibly to direct"employees), he was at least a managerial representativeand, therefore, outside the appropriateunit.Cf.I A.M.[Serrick Corp.] v. N.L.R.B,311 U.S. 72, 80;N.L.R.B. v.Mississippi Products, Inc.,213 F.2d 670, 672-673 (C.A.5);Looney SheetMetal Construction Co , Inc ,160NLRB 1635, 1637. The fact that Respondent may nothave actually vested Licata with authority to act onmatters affecting the employer-employee relationship isimmaterial if, as Respondent did, it held Licata out toemployeesas anagentor managementspokeman. Thereisno evidence whatever that Respondent had put theemployeeson noticethat Licata acted only as a conduit,without authority to speak for it.Iconclude that Licata was not an employee qualified tovote in the March 13election;and that Santos Giambra,Joseph Giambra, Michael Gennaci, and Anthony D'Albawere employeeseligibleto vote."Nonewas corroboratedby Rios There isno credible evidence thatLicata exercisedsimilar authority over sewers who worked directly underFloorladyBunza, although it is clear that when a machine was beingrepairedLicata wouldask the sewer to move temporarily to anothermachineNonewas a trimmerand Teonilaa presser,not under Bunza'sdirect supervision"Licata admittedrequestingemployees to work overtime, but,as in thecase of otherinstructions to employees,insisted thathe was merelyrelayingmessagesfrom TodaroHe did not claim,however, that he soinformedemployeesIt is evidentthatthroughouthis testimony Licatastudiously strove tominimize his role and importance,and that hefrequentlywithheld factswhich,he surmised,mightprejudicehisemployer'sposition in the litigationHe disclaimedauthority even as to soroutine a matteras orderingparts formachines he serviced,claiming that"Mr Todarotellsmeto order what partsImay need," a matter difficultto believe Furthermore, some of his testimonyisvague, inconsistent, andself-contradictory,as, for example,his testimony respectinghis hours ofwork,his carryingor supplyingof cut materialto girls, and his knowledgeof cuttingoperations in the basement I was not impressedwith Licata'stestimonial demeanor'"Although employee Swiatkowskitestifiedthat she heard Licata tellemployeeMendez(through Diazwho interpreted) that "wewon't be ableto keepher if shedoesn'tproduce more work," Diaz' testimonyindicatesthat in this case Licataadvisedher that he spoke for Todaro Inhis prehearingaffidavit, Licatastatedthat "Todarodid not tell me to tell[Mendez] this,"but in his testimony he claimedthat he only acted as "agood fellow"since he "wanted her [Mendez]to avoid" being discharged 330DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAWIBy discharging Daisy Rios, Norie Alvarado, andTeonilaAlvarado, and thereafter failing or refusing toreinstate them, in order to discourage Union activities,Respondent has discriminated in regard to hire and tenureof their employment, in violation of Section 8(a)(3) of theAct.2.Bymaking a statement to an employee that ifemployeesdesiredUnion representation they shouldobtain employment in a union shop, Respondent intrudedupon, interfered with, and restrained employees in theexercise of their Section 7 right to self-organization, inviolation of Section 8(a)(1).3The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4Respondent has not violated Section 8(a)(3) and (1)of the Act by discharging and refusing to reinstateemployees Diana Bonilla, Rosa M. Concepcion, MariaGauthier, and Erohita Suarez; nor Section 8(a)(1) of theAct by polling or questioning employees regarding theirunion sympathies.5The following individuals had employee status onboth eligibility date and date of election (March 13, 1968)and were qualified to vote with the employees included inthe appropriate unit Daisy Rios, Norie Alvarado, TeonilaAlvarado, Santos Giambra, Joseph Giambra, MichaelGennaci, and Anthony D'Alba.6.The following individuals were not employees eligibletovote in the election.DianaBonilla,RosaMConcepcion, Maria Gauthier, Erohita Suarez, and AngeloLicata.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that itcease and desist therefrom and take certain affirmativeactions designed to effectuate the policies of the Act.The affirmative relief will also include the customaryprovision that Respondent offer to the three employeesdiscriminated against (Daisy Rios, Norie Alvarado, andTeonilaAlvarado) immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,and to make them whole for any loss of earnings theymay have suffered by reason thereof, by payment to eachof them of a sum of money equal to that which eachnormally would have earned as wages from the date ofsuch unlawful discharge to the date of Respondent's offerto reinstate them, together with interest thereon, less netearnings if any during such period, backpay and interesttobe computed in the manner prescribed in F.WWoolworth Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138 NLRB 716.Because the unfair labor practices committed are of acharacter striking at the roots of employees' rightssafeguarded by the Act, it will also be recommended thatRespondentberequiredtoceaseand desist frominterfering in any manner with the rights of employeesguaranteed in Section 7 of the Act.51"Since the Recommended Order is directed against the corporateRespondent's "officers"and "agents"as well as against the corporation, itisunnecessary to specifically name Todaro, its president and one of fourdirectors who owns 20 percent of its stock However, since practically allof the unfair labor practices found herein were committed by his conduct,Todaro willbe required to sign the notices to be postedIam also recommending that the challenges to theballots of the five employees named in above paragraph 6be upheld and their ballots not be counted; and that thechallenges to the ballots of the remaining seven employeeslisted in above paragraph 5 be overruled and their ballotsopened and counted.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, andpursuant to Section 10(c) of the Act, I hereby make thefollowing.RECOMMENDED ORDERRamar Dress Corp,of Buffalo,New York,its officers,agents, successors,and assigns,shall:ICease and desist from.(a)DiscouragingmembershipandactivitiesinInternationalLadies'GarmentWorkers'Union,AFL-CIO,by discriminating in regard to the hire andtenure of employment of Respondent'semployees or bydiscriminating in any other manner in regard to any otherterms and conditions of their employment,inorder todiscourage membership or activities therein.(b) Indicating to employees that they should leaveRespondent'semploy and seek employment elsewhere ifthey desired union representation.(c) Interfering in any other manner with, restraining, orcoercing any employee in the exercise of his right toself-organization,toform,join,orassistany labororganization,tobargaincollectivelythroughrepresentativesofhisown choosing, to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection;or to refrainfrom any and all such activities.2.Takethe following affirmative action which it isfound will effectuate the policies of the Act.(a)OfferDaisyRios,TeonilaAlvarado, and NorteAlvarado immediate and full reinstatement to their formeror substantially equivalent positions,without prejudice totheir seniority or other rights and privileges,and makethem whole for any loss of pay they may have suffered asa result of their discharge,in the manner set forth in "TheRemedy" section herein.(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended,after dischargefrom the Armed Forces.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d) Post at its plant in Buffalo,New York,copies ofthe attached notice marked"Appendix."52Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by its authorizedrepresentative,shallbepostedbyRespondent,immediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter,in conspicuous placesincludingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material."In the event that this Recommended Order is adopted by the Board, RAMAR DRESS CORP.(e)Notify the Regional Director for Region 3, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.IT IS ALSO RECOMMENDED that the challenges in Case3-RC-4369 to the ballots of Diana Bonilla, Rosa M.Concepcion, Maria Gauthier, Erohita Suarez, and AngeloLicata, be upheld; and that the challenges to the ballots ofDaisy Rios, Norie Alvarado, Teonila Alvarado, SantosGiambra,JosephGiambra,MichaelGennaci,andAnthony D'Alba be overruled and their ballots openedand counted.IT IS FURTHER RECOMMENDED that Case 3-RC-4369 besevered and referred to the Regional Director for Region3 for appropriate disposition.the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""in the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEES OF RAMAR DRESS CORPTHIS NOTICE IS POSTED PURSUANT TO ARECOMMENDED ORDER OF A TRIAL EXAMINER OF THENATIONAL LABOR RELATIONS BOARD, AN AGENCY OFTHE UNITED STATES GOVERNMENTAfter a trial at which all sides had the chance to giveevidence, it has been decided that we, Ramar Dress Corp.,violated the National Labor Relations Act, as amended,and we have been ordered to post this notice.The National Labor Relations Act gives you, as anemployee, these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative ofyour own choosing331To act together with other employees to bargaincollectively or for other mutual aid or protection,and,If you wish, not to do any of these things.Accordingly, we give you these assurances:WE WILL NOT do anything that interferes with any ofyour rights listed above.WE WILL NOT make any statements to the effect thatif you desire to be represented by a union, you shouldseek employment elsewhere.WE WILL NOT fire or take any reprisal against any ofyou because you have joined or supported, support, orwillsupporttheorganizationalcampaignofInternationalLadies'GarmentWorkers'Union,AFL-CIO, or any other union.WE WILL offer to give back their jobs, with fullseniorityand all other rights and privileges, toemployees DaisyRios,Norie Alvarado, and TeonilaAlvarado, who were found to have been dischargedbecause they supported the organizational campaign ofthe above-named Union.WE WILL also make up all pay these three employeeslost with 6 percent interest.WE WILL notify them if presently serving in theArmed Forces of the United States of their right to fullreinstatement upon application in accordance with theSelectiveServiceAct and the UniversalMilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.All of you are free to join or not to join, support,assist,or be active on behalf of International Ladies'Garment Workers' Union, AFL-CIO, or any other union,as you see fit, without any interference, restraint, orcoercion from us in any way, shape, or form.RAMAR DRESS CORP.(Employer)DatedBy Samuel TodaroPresident and General ManagerThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Fourth Floor,The 120 Building, 120 Delaware Avenue, Buffalo, NewYork 14202, Telephone 842-3100.